DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-8, drawn to a composition in H01B 3/00.
Group II, claim(s) 9 and 10, drawn to a method in B22F 7/00.
Group III, claim(s) 11 and 12, drawn to a product in B32B 15/00.
Group IV, claim(s) 13, drawn to a product in H01L 2224/29247.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack unity of invention because even though the inventions of these groups require the technical feature of an aliphatic alcohol, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of WO2016/031619.  See the international search report of 27 March 2018.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
During a telephone conversation with Mr. Schiavelli on 25 February 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-8.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 9-13 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2016/031619, (equivalent of Kamikoriyama US2017/0140847).  As to claim 1, WO2016/031619 or Kamikoriyama disclose a metal paste for joints comprising metal particles [0022] and a linear or branched monovalent .
As to claim 2, the reference discloses this feature in [0073].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over WO2016/031619, (equivalent of Kamikoriyama US2017/0140847). WO2016/031619 or Kamikoriyama disclose a metal paste for joints comprising metal particles [0022] and a linear or branched monovalent aliphatic alcohol having 1 to 20 carbon atoms [0073], wherein the metal particles comprise sub-micro copper particles having a volume average particle diameter of 0.12 um to 0.8 um [0027].
	As to claim 3, the reference discloses the use of flake-shaped copper particles [0054] and a diameter that falls within the claimed range [0052]. However, the reference does not disclose the claimed aspect ratio. It would have been obvious to one of ordinary skill in the art to vary the shape of the flake-shaped particles in the reference to fall within the instantly claimed aspect ratio since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Regarding the content of the particles, [0059] and [0055] in the reference show these features.
	As to claim 5, the reference discloses a mass content of 0.1 to 12 parts per 100 parts by mass of metal particles [0073]. Since the metal particles make up most of the mass in the paste, it is reasonable to assume the disclosed range in the reference would fall within the claimed range of total mass of the paste. In any event, it would have been obvious to one of ordinary skill in the art to adjust the amount of solvent used in the paste of the reference so as to fall within the instantly claimed range since it has been . 

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over WO2016/031619, (equivalent of Kamikoriyama US2017/0140847) in view of WO2013/090570. WO2016/031619 or Kamikoriyama disclose a metal paste for joints comprising metal particles [0022] and a linear or branched monovalent aliphatic alcohol having 1 to 20 carbon atoms [0073], wherein the metal particles comprise sub-micro copper particles having a volume average particle diameter of 0.12 um to 0.8 um [0027].
As to claim 4, WO2013/090570 discloses adding an additional zinc solder powder to a copper paste composition similar to that of the primary reference. It would have been obvious to one of ordinary skill in the art to incorporate a solder powder, such as zinc, into the composition of the primary reference in view of WO2013/090570 to suppress oxidation of the copper [0058].
As to claim 8, WO2013/090570 discloses adding carboxylic acid as a flux for the copper in a copper paste composition similar to that of the primary reference [0064], [0065]. It would have been obvious to one of ordinary skill in the art to add a carboxylic acid flux to the composition of WO2016/031619 in view of WO2016/031619 to improve binding between paste and substrate to which it is to be bonded. 

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over WO2016/031619, (equivalent of Kamikoriyama 2017/0140847) in view of JP2016203237 Naito (equivalent of US2018/0111218 Naito). WO2016/031619 or Kamikoriyama disclose a metal paste for joints comprising metal particles [0022] and a linear or branched monovalent aliphatic alcohol having 1 to 20 carbon atoms [0073], wherein the metal particles comprise sub-micro copper particles having a volume average particle diameter of 0.12 um to 0.8 um [0027]. Naito discloses a paste composition comprising metal particles and a solvent, such as isoborynl cyclohexananol, that is use as a joining material [0054], [0058]. It would have been obvious to one of ordinary skill in the art to use isoborynl cyclohexananol as a solvent in the composition of WO2016/031619 in view of Naito since this involves the simple substitution of one known element for another to yield predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502. The examiner can normally be reached Mon-Thur 5:30 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783